Citation Nr: 1546511	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  13-10 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to service connection for left ear hearing loss disability.

2.  Entitlement to service connection for right ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel
INTRODUCTION

The Veteran served on active duty from September 1956 to September 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied service connection for bilateral hearing loss.  Jurisdiction was subsequently transferred to the RO in Honolulu, Hawaii.

The issue of service connection for a bilateral hearing loss disability has been bifurcated to service connection for a right ear hearing loss disability and service connection for a left ear hearing loss disability, as noted on the title page, to comport with the evidence of record.  The Board notes that VA is free to dismember a claim and adjudicate it in separate pieces.  Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009) (en banc), aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds, 132 S.Ct. 75 (2012).  See also Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).

In September 2015, the Veteran and his spouse presented testimony during a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for right ear hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A left ear hearing loss disability did not manifest in service or for many years thereafter and is not related to service.


CONCLUSION OF LAW

A left ear hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VAs duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. § 3.159 (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a July 2011 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the July 2011 letter.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private treatment records.

The Veteran was also provided with a VA examination as to the nature and etiology of the claimed hearing loss. While the examiner did not appear to base her opinion on properly converted units from ASA to ISO-as discussed below in greater detail-given that the converted findings still do not support a findings of left ear hearing loss in service, the Board finds this error no than harmless and that it does not render the opinion inadequate for adjudication purposes.  

The Veteran was also afforded a Board hearing in September 2015.  During the hearing, the undersigned Veterans Law Judge clarified the issues on appeal, explained the concept of service connection, identified any evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claims. The actions of the Veterans Law Judge supplement the VCAA and comply with any duties owed during a hearing. 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim herein decided on appeal is thus ready to be considered on the merits.





II.  Analysis

At the outset, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 38 U.S.C.A. § 1101. With respect to the current appeal, that list includes organic diseases of the nervous system (including hearing loss). See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a). However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service. See 38 C.F.R. § 3.307.

There are also specific requirements regarding what constitutes a hearing loss disability under VA law. The threshold for normal hearing is from 0 to 20 decibels. Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran contends that he has hearing loss due to his in-service noise exposure from his duties as a crew chief in aircraft maintenance.  He reported that he was exposed to a high level of jet engine noise daily.

The Veteran's service treatment records include an August 1956 enlistment examination noting that a whispered voice test was 15 out of 15 bilaterally.  

The Veteran underwent audiological examination in November 1956.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
-10 (0)
40 (45)
LEFT
0 (15)
-5 (5)
-5 (5)
-10 (0)
0 (5)
 
The Veteran was also afforded an audiological examination at discharge in August 1960.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
0 (10)
0 (10)
--
40 (45)
LEFT
0 (15)
-5 (5)
-5 (5)
--
-10 (-5)

(Note: The November 1956 and August 1960 audiometric test results were reported in standards set forth by the American Standards Association (ASA).  The ASA results are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.).  

The Veteran denied ear, nose, or throat trouble on report of medical history at discharge.

A July 2000 report from Leeward Ear, Nose, and Throat Consultants reflects that the Veteran presented with a week-long history left of plugging in the ear. It reportedly occurred suddenly while he was at work. Ho noted a decrease in hearing. He denied vertigo or a prior history of tinnitus. He had no prior history of otitis. He had worn hearing aids for about 5 years.  He had a history of noise exposure working in the auto repair field.  He had been noncompliant with ear protection.  He denied any history of baro-trauma.

He was referred for audiogram, which revealed a left severe to profound loss.   He complained of some noise sensitivity in the ear.  The examiner noted that he suspected there might be a masking problem with his audiogram.  He possibly had retrocochlear involvement and was to be scheduled for MRI if there was no improvement in hearing.  He did have a significant history for noise trauma. The onset of symptoms he related to use of an air chiseler and air blower, which was used on his left side at work. He was not using ear muffs at the time. Due to the strong history for noise exposure, the MRI was deferred, but a complete examination was recommended in the case of no improvement in hearing.  

An August 2009 report from the Veteran's primary care physician indicates that the Veteran reported recent onset of vibration sensation in the right ear.  The left side had reportedly been deaf for years.  Using a small hand-held device to test hearing, he was able to hear at 500, 1000, 2000 Hertz but could not hear 4000 Hertz with the right ear.  He could not hear any of these with the left ear.  He was assessed with presbycusis and it was noted that he would be referred to an ear, nose and throat specialist if there were any other problems.  

An August 2009 report from the Hawaiian Ear, Nose, and Throat Specialists notes that the Veteran had total left ear hearing loss for 5 to l0 years.  At that time, the  right ear had vibration and decreased hearing for 5 days.  He used to have hearing aids. He was a jet mechanic in the Air Force, and worked part time as an auto body mechanic at that time.

Left hearing loss reportedly happened 5 years ago, when he was working at a mechanic shop and had a sudden drop in hearing.  His right ear had been doing well until the last 5 days, when he experienced a distortion in right ear with external sounds. Right ear hearing was also worse. He wore hearing aids in the past but not at that time.  

After examination, the examiner noted left ear sudden loss 5 years ago, now with right-sided problems.  The examiner noted that the right ear recent decline was most likely inner ear hydrops, which would explain the distortion and sound sensitivity. He was treated with steroids.  

The Veteran was seen for follow-up one week later, at which time the Veteran reported that his hearing loss was much better with treatment.  An audiogram revealed left ear profound hearing loss and right ear mild to severe sensorineural hearing loss.  

The examiner indicated that the right ear much better with steroids, and instructed the Veteran to complete the course of medication.  His hearing was much improved with less distortion. New test shows overall mild hearing loss with decent discrimination, maybe due to hydrops. The examiner recommend a strict low salt diet and avoidance of caffeine.

The Veteran was treated for recurrence of the right ear vibration sensation again in September 2009.

On primary care treatment in December 2009, the Veteran reported that he had been  deaf in the left ear for many years, which came on abruptly one day at work. He had seen ENT physicians in the past and did have hearing aids but said that they made things too loud for him.  He was assessed with hearing loss, left greater the right.  

On VA examination in May 2012, the Veteran reported in-service noise exposure as an aircraft mechanic.  He work hearing protection (earplugs).  After service, he was a collision expert for 10 years, stripped cars and sold parts and worked in auto body
repair.  He had worn hearing protection for 10-15 years.  He had also worked as a carpenter.  Recreational noise exposure included some hunting.  The Veteran reported a sudden hearing loss on the left ear about 2003 when he was at work and his hearing "went flat." He reported that he purchased hearing aids from Sears about 10 years prior, but he did not like them as they were too loud.

On the audiological evaluation in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
65
80
LEFT
95
100
95
90
85

Speech audiometry revealed speech recognition ability of 96 percent in the right ear, while it could not be tested in the left ear because the Veteran was unable to respond to the test limits of the equipment.  

After review of the claims file, the Board found that the claimed left ear hearing loss was less likely than not related to service.  In so finding, the examiner noted that left ear results showed normal hearing sensitivity on all tests. Further hearing loss over the years may be attributed to civilian occupational noise and aging over the last 50 years.  The more dramatic loss for the left ear was a sudden hearing loss in 2003, unrelated to noise exposure in service.

In an October 2012 statement, Dr. H. of the Hawaii Ear Clinic wrote that the Veteran had been under his care since August 2009 for sensorineural hearing loss. He has a history of military service in the Air Force, where served as an air craft mechanic from 1956 to 1960. He was exposed to on a daily basis to jet engine noise, performing engine run-ups. His work involved going into the engine bay with the engine running to perform adjustments. He wore small ear plugs part of the time, but sometimes he was without any hearing protection. He reported that the noise level was extremely loud. Since his service, he has a history of bilateral progressive sensorineural hearing loss.  It was a down-sloping loss with a notch at 4000 Hertz.  Dr. H. indicated that this pattern of hearing loss was very suggestive of noise exposure.  He opined that it is likely that his military noise exposure contributed to his hearing loss. In 2003 he had a sudden left hearing loss. This he determined was likely caused by a virus and is not directly related to his previous military service. His right ear served as the baseline for his hearing loss.

During the Veteran's September 2015 Board hearing, he testified that he was exposed to loud jet engine noise as a crew chief in aircraft maintenance. His spouse testified that she had met her husband in the summer of 1961 and noticed his hearing difficulties right away.  He saw a primary care physician for his hearing loss and tinnitus sometime shortly thereafter.  He brought in his old pair of hearing aids, which the Veteran's representative noted were a model used in the 1970s-1990s.  The Veteran said that his post-service noise exposure working in auto body repair and at a wrecking yard was not very significant, and urged the Board to consider the opinion of Dr. H.  
 
With regard to the left ear, the Veteran does have a current hearing loss disability, as defined under 38 C.F.R. § 3.385.  Furthermore, the Board acknowledges the Veteran's in-service noise exposure.  However, upon careful review of the record, the Board finds that service connection for left ear hearing loss disability is not warranted.  

The Board notes that the Veteran is competent to report when he first experienced hearing problems, as is the Veteran's spouse able to report when she first noted the Veteran's hearing difficulties.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Furthermore, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (2007); see Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, in this case, the Board finds that the Veteran's and his spouse's assertions of left ear hearing loss symptoms in and since service are outweighed by the more probative evidence of record.  The Veteran's service treatment records reflect no complaint, finding or diagnosis of left hearing loss and he specifically denied ear problems on report of medical history at discharge.  When the Veteran first sought treatment for his left ear hearing loss, he reported a sudden onset of loss in that ear only while at work, related to use of tools on that side.  While he reported that he had used hearing aids in the 1990s, a history of hearing loss dating back to service was not indicated.

As indicated, the record reflects that the Veteran has been diagnosed with a left ear sensorineural hearing loss disability.  However, an organic disease of the nervous system was not "noted" during service or within one year of separation.  In addition, there were no characteristic manifestations sufficient to identify the disease entity during service or within one year of separation.  38 C.F.R. § 3.303(b).  In essence, hearing loss was not manifest during service or within one year of separation.

The Board acknowledges that there are competing opinions of record as to whether the Veteran has current left ear hearing loss is related to service.  While Dr. H. indicated that the Veteran's in service noise exposure contributed to hearing loss, despite the later events in the 2000s, the VA audiologist opined that the Veteran's hearing loss is less likely than not related to service.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

In this case, the Board finds the 2012 VA examiner's opinion more probative as the examiner reviewed the Veteran's service records and took a history from the Veteran.  With the available information, the examiner concluded that the Veteran's hearing loss was less likely than not related to service.  The opinion is consistent with the Veteran's history and treatment records, and is supported by rationale.  Unlike the VA examiner, Dr. H. failed to comment the Veteran's service treatment records documenting left ear hearing within normal limits, and other significant factors in the Veteran's history, including his post-service noise exposure, age, and length of time between noise exposure and development of hearing loss. Moreover he did not provide any rationale as to why the Veteran's hearing loss was tied to in-service noise exposure as opposed to any other source. 

Thus, the most persuasive opinion on the question of whether there exists a medical nexus between the current left ear hearing loss and service, to include noise exposure therein, weighs against the claim.  

To the extent that the Veteran relates his left ear hearing loss to service, on the question as to whether current left ear hearing loss disability is related to in-service noise exposure, the specific, reasoned opinion of the audiologist who provided the VA opinion is of greater probative weight than the more general assertions of the Veteran, even assuming the Veteran's competence to opine on this medical question.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  The weight of the evidence therefore reflects that left ear hearing loss disability did not manifest in service, sensorineural hearing loss disability did not manifest within the one year presumptive period or for many years thereafter, there is no relationship between current left ear hearing loss disability and the conceded in-service noise exposure.  In regard to the lay testimony, we find the assertions of an in-service onset to be inconsistent with the contemporaneous records and less reliable that the contemporaneous records. 

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for left ear hearing loss disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for left ear hearing loss disability.


REMAND

Upon review of the claims file, the Board believes that additional development on the claim for service connection for right ear hearing loss disability is warranted. 

The Board notes that, unlike the left ear, the record raises the question of whether the Veteran's right ear hearing loss preexisted service.  

Additional laws and regulations apply, when there is evidence that a disability preexisted service.  Every Veteran is presumed to have been in sound condition at entry into service, except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Determination of the existence of a preexisting condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion, see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later medical opinion based upon statements made by the Veteran about the pre-service history of the condition.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).  The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service. Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

A pre-existing disability will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996) (citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)).  See also Beverly, 9 Vet. App. at 405 (noting that, although the record showed that the Veteran experienced some periodic pain and stiffness in the knee during service, there was no evidence to show that he experienced "persistent worsening of his knee condition in service").

In this case, right ear hearing loss was not noted on enlistment examination, however, an audiological examination in November 1956, a few months after entrance, a loss of 45 decibels at 4000 Hertz was indicated.

The VA audiologist who provided the 2012 examination and 2013 addendum opinion provided conflicting opinions on whether the Veteran's right ear hearing loss disability preexisted service.  On VA examination in 2012, the examiner opined that the Veteran's right ear hearing loss preexisted service and not aggravated beyond the normal progression in service.  She noted that review of the Veteran's service treatment records revealed audiograms in military service dated in November 1956 and August 1960. These results showed a mild high frequency hearing loss for the right ear on entry to and separation from military service thresholds of 40 decibels at 4000 Hertz.  These numbers remained stable over 4 years of service.  

In a March 2013 addendum, the audiologist who performed the 2012 VA examination clarified that the audiogram taken in November 1956, 3 months following enlistment, showed a 40dB loss for the right ear at 4000 hertz.  She found it not likely that hearing for the right ear shifted during the first 3 months of active service (August 1956 to November 1956) to 40dB at 4000 Hertz. She noted that the Veteran was exposed to excessive noise throughout his time in service showing no shift over a 4 year period in his separation exam for either ear.  She further noted that, given that both ears were exposed to noise in service, the left ear maintained normal hearing throughout the Veteran's enlistment.  If noise in service caused hearing loss for the right, it should have shifted thresholds for the left as well. This was not the case based on the evidence in the service treatment records.  Finally, the examiner noted although the 4000 Hertz notch was present in the audiograms in 1960 and was consistent with noise exposure, the loss may have existed prior to service from recreational or other noise exposure. In addition, there are other causes of high frequency hearing loss including congenital or viral that can contribute to unilateral high frequency loss. 

While the examiner determined that the right ear hearing loss preexisted service on VA examination in May 2012, she later noted in her addendum that the loss "may" have existed prior to service in her 2013 addendum.  While Dr. H. provided an opinion in support of the Veteran's claim for service connection for right ear hearing loss, he did not address the possibility of preexisting disability.  Accordingly, the Board finds that the information is insufficient to determine whether right ear hearing loss disability clearly and unmistakably preexisted service, and if so, whether it was aggravated beyond the natural progression therein.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Given the foregoing, the Board finds that additional medical opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Then, the AOJ should obtain an opinion regarding the etiology of the claimed right ear hearing loss. The entire electronic claims file must be made available to the examiner designated to enter the opinion and/or examine the Veteran. If an examination is necessary, one should be provided. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should state whether right ear hearing loss clearly and unmistakably existed prior to service. If the examiner determines that a right ear hearing loss disability preexisted service, he or she should state whether there was an increase in the disability during service.

If the evidence reflects such an increase, the examiner should specifically find whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

If the Veteran's right ear hearing loss is determined to be not preexisting, the examiner should state whether it is at least as likely as not the disorder had its onset in service or within one year of discharge, or is otherwise causally or etiologically related to the Veteran's service, to include his reported noise exposure therein.

In formulating the requested opinions, the examiner is asked to specifically consider and address the Veteran's service treatment records including audiometric findings in 1956 and 1960 (the examiner is asked to base his or her opinion on the converted ISO-ASA results for these examinations) as well as post service treatment records documenting treatment in 2000 and 2009, VA examination findings, and the October 2012 opinion from Dr. H.  

The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports, including his reports as to the onset and chronic nature of his symptoms, must be taken into account, along with the other evidence of record, in formulating the requested opinions.

 A complete rationale should be provided for any opinions expressed.
 
 2. The AOJ should undertake any additional development deemed warranted.
 
 3. Then, the AOJ should readjudicate the Veteran's claims. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


